Zarlink Takes Proactive Measures to Secure Wafer Supply for Customers OTTAWA, CANADA, January 28, 2009 – Zarlink Semiconductor Inc. (TSX:ZL) today assured its customers that it has taken proactive measures to protect wafer supply and quality, following MHS Electronics UK Limited’s advice that it is likely to cease wafer supply to Zarlink from the analog foundry in Swindon, UK. MHS Electronics UK Ltd. advised this week that it will likely be ceasing wafer supply to Zarlink from its Swindon analog foundry. As part of a managed transition, likely complete by mid-2009, Zarlink will receive necessary wafer inventory from MHS Electronics to facilitate transfer of production to alternative foundries. Zarlink has agreements in place with its other foundry partners to provide continuity of wafer supply, and is working with MHS Electronics to transfer processes where appropriate. “Zarlink has taken proactive measures so that business will continue as normal,” said Kirk K. Mandy, President and CEO, Zarlink Semiconductor. “We are working closely with MHS Electronics to maintain a high-quality wafer supply and a seamless transfer of processes to our foundry partners, and foresee no issues in meeting current and long-term demands of our customers.” About Zarlink Semiconductor For over 30 years, Zarlink Semiconductor has delivered semiconductor solutions that drive the capabilities of voice, enterprise, broadband and wireless communications.
